Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 1 of 141 Page ID #:186




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 2 of 141 Page ID #:187




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 3 of 141 Page ID #:188




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 4 of 141 Page ID #:189




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 5 of 141 Page ID #:190




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 6 of 141 Page ID #:191




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 7 of 141 Page ID #:192




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 8 of 141 Page ID #:193




                                                                            ([
                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 9 of 141 Page ID #:194




                       Exhibit
                        MM




                                                                            ([
                                                                       )7&
   Mail
    Caseor Fax Response To:
           2:18-cv-09573-JFW-JPR               Document 2-1 Filed 11/14/18 Page 10 of 141 Page ID
     *OREDO(OHFWURQLF7HFKQRORJ\                     #:195
     5HWULHYDO &KDUJHEDFN'HSDUWPHQW                                   Chargeback Debit Advice
     32%R[
                                                                                    Respond By: 7/17/2016
     0\HUVYLOOH0'



      )D[                                                                        




                                                                    OLD WEST EQUITY LLC
                                                                    RAUL CAMACHO
                                                                    PO BOX 7403
                                                                    JACKSON WY 83002-7403



<RXU&DVH1XPEHULV
7KLVLVDQRWLILFDWLRQRIDILUVWFKDUJHEDFNLQLWLDWHGE\WKHLVVXLQJEDQN
Reason: Fraud - Card Absent Environment

<RXUDFFRXQWKDVEHHQ debited E\WKH$GMXVWPHQW$PRXQWEHFDXVH
Unauthorized charge. Supply invoice or order form, evidence of positive AVS response received
and proof of delivery to the AVS confirmed address.


7\SH                      5HWDLO6DOH                     &DUGKROGHU1XPEHU
0HUFKDQW1DPH             2/':(67(48,7<//&             5HIHUHQFH1XPEHU
0HUFKDQW                                            QG5HIHUHQFH1XPEHU
7UDQVDFWLRQ$PRXQW                                  &DUGKROGHU1DPH         1RW$YDLODEOH
&KDUJHEDFN$PRXQW                                   7UDQVDFWLRQ'DWH        
$GMXVWPHQW$PRXQW                                   3RVWLQJ'DWH            
2ULJLQDO5HIHUHQFH                                        5HVROYHG'DWH           
                                                           5HFHLYHG'DWH           

PLEASE BE AWARE:
   o ,IWKHUHZDVDSUHYLRXVUHWULHYDOUHTXHVWWKDWZDVQRWSURSHUO\IXOILOOHGZLWKLQWLPHWKHUHPD\QRWEHUHYHUVDO
      ULJKWVIRUWKLVFKDUJHEDFN
   o <RXPXVWVXSSO\DGHWDLOHGUHEXWWDODGGUHVVLQJDOOFODLPVDQGLIIXOORUSDUWLDOFUHGLWZDVLVVXHGSOHDVHH[SODLQ
      ZK\RQO\SDUWLDOFUHGLWZDVLVVXHG
   o <RXPXVWVXSSO\\RXUUHEXWWDODQGGRFXPHQWDWLRQQRODWHUWKDQ7/17/2016)DLOXUHWRGRVRFRXOGUHVXOWLQWKH
      IRUIHLWXUHRI\RXUUHYHUVDOULJKWVHVWDEOLVKHGE\      
   o 3OHDVHQRWHWKDWWKHUHPD\EHSULQWHGGRFXPHQWDWLRQRQWKHEDFNVLGHRIHDFKSDJH
   o )RUIDVWHUSURFHVVLQJID[\RXUUHYHUVDOUHTXHVW3OHDVHFRPSOHWHDQGUHWXUQWKLVIRUPZLWKDQ\GRFXPHQWDWLRQ
      VXSSRUWLQJ\RXUFDVH6KRXOG\RXKDYHDQ\TXHVWLRQVSOHDVHFRQWDFWWKHFKDUJHEDFNGHSDUWPHQWDW
       1(: 
    127(,WLVDYLRODWLRQRIDVVRFLDWLRQUXOHVWRLVVXHDFUHGLWDIWHUWKHLQLWLDWLRQRIWKHFKDUJHEDFN

&RQWDFW3HUVRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


  7HOHSKRQH1RBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB)D[1RBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

  5HYHUVDO5HDVRQ LILQVXIILFLHQWVSDFHSOHDVHDWWDFKDVHSDUDWHVKHHWZLWK\RXUUHDVRQ 

  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                                                                                                            ([
                                                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 11 of 141 Page ID
                                  #:196




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 12 of 141 Page ID
                                  #:197




                                                                         ([
                                                                    )7&
   Mail
    Caseor Fax Response To:
           2:18-cv-09573-JFW-JPR               Document 2-1 Filed 11/14/18 Page 13 of 141 Page ID
     *OREDO(OHFWURQLF7HFKQRORJ\                     #:198
     5HWULHYDO &KDUJHEDFN'HSDUWPHQW                                   Chargeback Debit Advice
     32%R[
                                                                                    Respond By: 7/19/2016
     0\HUVYLOOH0'



      )D[                                                                        




                                                                    OLD WEST EQUITY LLC
                                                                    RAUL CAMACHO
                                                                    PO BOX 7403
                                                                    JACKSON WY 83002-7403



<RXU&DVH1XPEHULV
7KLVLVDQRWLILFDWLRQRIDILUVWFKDUJHEDFNLQLWLDWHGE\WKHLVVXLQJEDQN
Reason: Fraud - Card Absent Environment

<RXUDFFRXQWKDVEHHQ debited E\WKH$GMXVWPHQW$PRXQWEHFDXVH
Unauthorized charge. Supply invoice or order form, evidence of positive AVS response received
and proof of delivery to the AVS confirmed address.


7\SH                      5HWDLO6DOH                     &DUGKROGHU1XPEHU
0HUFKDQW1DPH             2/':(67(48,7<//&             5HIHUHQFH1XPEHU
0HUFKDQW                                            QG5HIHUHQFH1XPEHU
7UDQVDFWLRQ$PRXQW                                  &DUGKROGHU1DPH         1RW$YDLODEOH
&KDUJHEDFN$PRXQW                                   7UDQVDFWLRQ'DWH        
$GMXVWPHQW$PRXQW                                   3RVWLQJ'DWH            
2ULJLQDO5HIHUHQFH                                        5HVROYHG'DWH           
                                                           5HFHLYHG'DWH           

PLEASE BE AWARE:
   o ,IWKHUHZDVDSUHYLRXVUHWULHYDOUHTXHVWWKDWZDVQRWSURSHUO\IXOILOOHGZLWKLQWLPHWKHUHPD\QRWEHUHYHUVDO
      ULJKWVIRUWKLVFKDUJHEDFN
   o <RXPXVWVXSSO\DGHWDLOHGUHEXWWDODGGUHVVLQJDOOFODLPVDQGLIIXOORUSDUWLDOFUHGLWZDVLVVXHGSOHDVHH[SODLQ
      ZK\RQO\SDUWLDOFUHGLWZDVLVVXHG
   o <RXPXVWVXSSO\\RXUUHEXWWDODQGGRFXPHQWDWLRQQRODWHUWKDQ7/19/2016)DLOXUHWRGRVRFRXOGUHVXOWLQWKH
      IRUIHLWXUHRI\RXUUHYHUVDOULJKWVHVWDEOLVKHGE\
   o 3OHDVHQRWHWKDWWKHUHPD\EHSULQWHGGRFXPHQWDWLRQRQWKHEDFNVLGHRIHDFKSDJH
   o )RUIDVWHUSURFHVVLQJID[\RXUUHYHUVDOUHTXHVW3OHDVHFRPSOHWHDQGUHWXUQWKLVIRUPZLWKDQ\GRFXPHQWDWLRQ
      VXSSRUWLQJ\RXUFDVH6KRXOG\RXKDYHDQ\TXHVWLRQVSOHDVHFRQWDFWWKHFKDUJHEDFNGHSDUWPHQWDW
       1(: 
    127(,WLVDYLRODWLRQRIDVVRFLDWLRQUXOHVWRLVVXHDFUHGLWDIWHUWKHLQLWLDWLRQRIWKHFKDUJHEDFN

&RQWDFW3HUVRQBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


  7HOHSKRQH1RBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB)D[1RBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

  5HYHUVDO5HDVRQ LILQVXIILFLHQWVSDFHSOHDVHDWWDFKDVHSDUDWHVKHHWZLWK\RXUUHDVRQ 

  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                                                                                                            ([
                                                                                                       )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 14 of 141 Page ID
                                  #:199




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 15 of 141 Page ID
                                  #:200




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 16 of 141 Page ID
                                  #:201




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 17 of 141 Page ID
                                  #:202




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 18 of 141 Page ID
                                  #:203




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 19 of 141 Page ID
                                  #:204




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 20 of 141 Page ID
                                  #:205




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 21 of 141 Page ID
                                  #:206




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 22 of 141 Page ID
                                  #:207




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 23 of 141 Page ID
                                  #:208




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 24 of 141 Page ID
                                  #:209




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 25 of 141 Page ID
                                  #:210




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 26 of 141 Page ID
                                  #:211




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 27 of 141 Page ID
                                  #:212




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 28 of 141 Page ID
                                  #:213




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 29 of 141 Page ID
                                  #:214




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 30 of 141 Page ID
                                  #:215




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 31 of 141 Page ID
                                  #:216




                    Exhibit
                     NN




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 32 of 141 Page ID
                                  #:217




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 33 of 141 Page ID
                                  #:218




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 34 of 141 Page ID
                                  #:219




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 35 of 141 Page ID
                                  #:220




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 36 of 141 Page ID
                                  #:221




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 37 of 141 Page ID
                                  #:222




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 38 of 141 Page ID
                                  #:223




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 39 of 141 Page ID
                                  #:224




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 40 of 141 Page ID
                                  #:225




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 41 of 141 Page ID
                                  #:226




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 42 of 141 Page ID
                                  #:227




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 43 of 141 Page ID
                                  #:228




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 44 of 141 Page ID
                                  #:229




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 45 of 141 Page ID
                                  #:230




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 46 of 141 Page ID
                                  #:231




                                                                         ([
                                                                    )7&
  Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 47 of 141 Page ID
                                ([KLELW(
                                    #:232
                                        0HUFKDQW6HUYLFHV


)URP
0HUFKDQW6HUYLFHV
5HWULHYDO &KDUJHEDFN'HSDUWPHQW
32%R[
0\HUVYLOOH0'





%LQ,FD                     &KDUJHEDFN'DWD
7R                         5HI1R                                       0R7R,QG
)URP                       $PRXQW                                         'RF,QG        
                            5HSRUW'DWH                           8VDJH&RGH     
                            5HVROYH'DWH                         6SHF&RQG,QG
                            5HDVRQ&RGH                                5HLPE$WWULE   $


7UDQVDFWLRQ'DWD                                               0HUFKDQW'DWD
&DUGKOGU$FFRXQW                                              1DPH          52&.(7)/;3/6
$FTXLUHU5HI1R                                               1XPEHU                    
'DWH                                                          &LW\          
3RVW'DWH                                                     6WDWH         &$
7\SH                                                          =LS
,GHQWLILHU                                                    &DWHJRU\&RGH
$FT%XVLQHVV,'

5HVSRQVH'DWD
&DVH1XPEHU
0HPEHU0VJ7[W     &(&DUGKROGHUGHWDLOV$96<XQGLVSXWHGWUDQVDFWLRQDQGSURRIRIGHOLYHU\LQVXSSRUWRI
                    FDUGKROGHUVDXWKRUL]DWLRQ




                                                                                                                ([
                                                                                                         )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 48 of 141 Page ID
                                  #:233




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 49 of 141 Page ID
                                  #:234




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 50 of 141 Page ID
                                  #:235




                    Exhibit
                     OO




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 51 of 141 Page ID
                                  #:236
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 52 of 141 Page ID
                                  #:237




                    Exhibit
                      PP




                                                                        ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 53 of 141 Page ID




                                                                                                                                                                                                                                                        Ex. 18
                                                                                                                                                                                                                                                   FTC-000854
                                                                                                   DBA                                          Sale               Refun Refund     CB              Ref Cnt   Ref Vol   CB Cnt   CB Vol    Avg
                                                                                Merchant ID               Legal Name           Month    AMV             Sale Vol                          CB Vol
                                                                                                   Name                                         Cnt                d Cnt  Vol       Cnt              Ratio     Ratio     Ratio    Ratio   Ticket
                                                                                              8162 VX Now Cascade Canyon LLC   201510 $32,000    608     $24,249      35   $2,325    10     $871     5.76%      9.59%    1.64%    3.59%      $40
                                                                                              8162 VX Now Cascade Canyon LLC   201511 $32,000    590     $23,793      39   $2,174    19    $1,527    6.61%      9.14%    3.22%    6.42%      $40
                                                                                              8162 VX Now Cascade Canyon LLC   201512 $32,000    611     $28,010      61   $3,617    44    $3,328    9.98%    12.91%     7.20%   11.88%      $46
                                                                                              8162 VX Now Cascade Canyon LLC   201601 $32,000    589      $7,768      27   $1,776    21    $1,722    4.58%    22.87%     3.57%   22.16%      $13
                                                                                              8162 VX Now Cascade Canyon LLC   201602 $32,000    907     $31,888      44   $2,554    29    $2,315    4.85%      8.01%    3.20%    7.26%      $35
                                                                                              8162 VX Now Cascade Canyon LLC   201603 $32,000   1,145    $31,888      71   $4,538    70    $6,121    6.20%    14.23%     6.11%   19.19%      $28
                                                                                              8162 VX Now Cascade Canyon LLC   201604 $32,000   1,508    $29,428      80   $4,693    53    $4,367    5.31%    15.95%     3.51%   14.84%      $20
                                                                                              8162 VX Now Cascade Canyon LLC   201605 $25,000    807     $22,068      32   $2,036    24    $2,003    3.97%      9.23%    2.97%    9.07%      $27
                                                                                              8162 VX Now Cascade Canyon LLC   201606 $25,000    620     $26,797      63   $3,628    33    $2,284   10.16%    13.54%     5.32%    8.52%      $43
                                                                                              8162 VX Now Cascade Canyon LLC   201607 $25,000   1,148    $24,409      74   $4,240    37    $2,972    6.45%    17.37%     3.22%   12.18%      $21
                                                                                              8162 VX Now Cascade Canyon LLC   201608 $25,000    849     $19,364      49   $3,064    24    $1,765    5.77%    15.82%     2.83%    9.11%      $23
                                                                                              8162 VX Now Cascade Canyon LLC   201609 $25,000    953     $28,710      63   $3,988    41    $3,348    6.61%    13.89%     4.30%   11.66%      $30
                                                                                              8162 VX Now Cascade Canyon LLC   201610 $25,000    840     $19,754      44   $2,605    37    $3,062    5.24%    13.19%     4.40%   15.50%      $24
                                                                                              8162 VX Now Cascade Canyon LLC   201611 $25,000    571     $20,089      52   $2,967    25    $2,023    9.11%    14.77%     4.38%   10.07%      $35
                                  #:238




                                                                                              8162 VX Now Cascade Canyon LLC   201612 $25,000    895     $17,363      35   $2,288    23    $1,643    3.91%    13.18%     2.57%    9.46%      $19
                                                                                              8162 VX Now Cascade Canyon LLC   201701 $25,000   1,105    $28,542      71   $4,453    30    $2,100    6.43%    15.60%     2.71%    7.36%      $26
                                                                                              8162 VX Now Cascade Canyon LLC   201702 $25,000   1,112    $20,774      51   $2,963    40    $2,995    4.59%    14.26%     3.60%   14.42%      $19
                                                                                              8162 VX Now Cascade Canyon LLC   201703 $25,000    642     $13,268      35   $1,859    27    $2,063    5.45%    14.01%     4.21%   15.55%      $21
                                                                                              8162 VX Now Cascade Canyon LLC   201704 $25,000    594     $12,788      25   $1,466    20    $1,196    4.21%    11.47%     3.37%    9.35%      $22
                                                                                              8162 VX Now Cascade Canyon LLC   201705 $25,000    495     $12,241      24   $1,152    20    $1,533    4.85%      9.41%    4.04%   12.53%      $25
                                                                                              8162 VX Now Cascade Canyon LLC   201706 $25,000    206      $8,533      12    $758      6     $480     5.83%      8.89%    2.91%    5.62%      $41
                                                                                              8162 VX Now Cascade Canyon LLC   201707 $25,000     87      $6,239       8    $445     10     $734     9.20%      7.13% 11.49%     11.77%      $72
                                                                                              8162 VX Now Cascade Canyon LLC   201708 $25,000    304      $7,059       3    $105      0       $0     0.99%      1.49%    0.00%    0.00%      $23
                                                                                              8162 VX Now Cascade Canyon LLC   201709 $25,000    339     $16,057      35   $1,672    12     $440    10.32%    10.41%     3.54%    2.74%      $47
                                                                                              8162 VX Now Cascade Canyon LLC   201710 $25,000      0          $0       0      $0      6     $480     0.00%      0.00%    0.00%    0.00%       $0
                                                                                                                                       Totals: 17,525 $481,077 1,033 $61,365        661 $51,371       5.89%    12.76%    3.77%   10.68%      $27
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 54 of 141 Page ID
                                  #:239




                                                                             Ex. 18
                                                                        FTC-000855
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 55 of 141 Page ID
                                  #:240




                                                                             Ex. 18
                                                                        FTC-000856
                                                                                                                                                                                                                                                                                         Ex. 18
                                                                                                                                                                                                                                                                                    FTC-000857
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 56 of 141 Page ID




                                                                                Merchant ID        DBA Name Legal Name                   Month   AMV       Sale Cnt Sale Vol Refund Cnt Refund Vol CB Cnt CB Vol Ref Cnt Ratio Ref Vol Ratio CB Cnt Ratio CB Vol Ratio Avg Ticket
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201510 $32,000        335    $16,433        13       $988       0     $0         3.88%        6.01%        0.00%        0.00%        $49
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201511 $32,000        832    $34,233        32     $1,818      18 $1,271         3.85%        5.31%        2.16%        3.71%        $41
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201512 $32,000       1,268   $30,583        63     $4,188      37 $2,803         4.97%       13.70%        2.92%        9.17%        $24
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201601 $32,000       1,429   $29,463        68     $4,125      53 $4,351         4.76%       14.00%        3.71%       14.77%        $21
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201602 $32,000        843    $32,687        65     $3,431      76 $6,028         7.71%       10.50%        9.02%       18.44%        $39
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201603 $32,000        325    $12,914        16     $1,024      55 $4,684         4.92%        7.93%       16.92%       36.27%        $40
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201604 $32,000           0       $0          0         $0      19 $1,587         0.00%        0.00%        0.00%        0.00%         $0
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201605 $32,000           0       $0          0         $0       4   $359         0.00%        0.00%        0.00%        0.00%         $0
                                                                                              8790 EMX Blast   Wyoming Freedom Group LLC 201606 $32,000           0       $0          0         $0       2   $117         0.00%        0.00%        0.00%        0.00%         $0
                                                                                                                                                 Totals:      5,032 $156,312        257    $15,575     264 $21,200       5.11%         9.96%        5.25%       13.56%        $31
                                  #:241
                                                                                                                                                                                                                                                                   Ex. 18
                                                                                                                                                                                                                                                              FTC-000858
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 57 of 141 Page ID




                                                                                                                                                    Sale                Refund       Refund               Ref Cnt       Ref Vol CB Cnt     CB Vol     Avg
                                                                                Merchant ID       DBA Name Legal Name             Month    AMV                 Sale Vol                     CB Cnt CB Vol
                                                                                                                                                    Cnt                  Cnt          Vol                  Ratio         Ratio   Ratio      Ratio    Ticket
                                                                                              956 ED Blocker   Sky Media Group LLC 201510 $32,000     635       $25,875      13         $723      0      $0    2.05%      2.79%   0.00%     0.00%       $41
                                                                                              956 ED Blocker   Sky Media Group LLC 201511 $32,000     572       $31,923      36       $1,980     43   $3,476   6.29%      6.20%   7.52%    10.89%       $56
                                                                                              956 ED Blocker   Sky Media Group LLC 201512 $20,000   1,055       $30,168      82       $5,591     36   $3,120   7.77%     18.53%   3.41%    10.34%       $29
                                                                                              956 ED Blocker   Sky Media Group LLC 201601 $20,000     419       $26,752      60       $3,716     63   $5,275   14.32%    13.89%   15.04%   19.72%       $64
                                                                                              956 ED Blocker   Sky Media Group LLC 201602 $20,000      56        $2,992          6      $454     49   $3,892   10.71%    15.17%   87.50% 130.09%        $53
                                                                                              956 ED Blocker   Sky Media Group LLC 201603 $20,000          0        $0           0        $0     10    $893    0.00%      0.00%   0.00%     0.00%        $0
                                                                                              956 ED Blocker   Sky Media Group LLC 201604 $20,000          0        $0           0        $0      3    $269    0.00%      0.00%   0.00%     0.00%        $0
                                                                                              956 ED Blocker   Sky Media Group LLC 201605 $20,000          0        $0           0        $0      5    $449    0.00%      0.00%   0.00%     0.00%        $0
                                                                                                                                          Totals:   2,737 $117,709          197      $12,464    209 $17,373     7.20%    10.59%    7.64%    14.76%      $43
                                  #:242
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 58 of 141 Page ID
                                  #:243




                                                                              Ex. 18
                                                                         FTC-000859
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 59 of 141 Page ID




                                                                                                                                                                                                                                         Ex. 18
                                                                                                                                                                                                                                    FTC-000860
                                                                                                                                                                 Refund Refund CB           Ref Cnt Ref Vol CB Cnt CB Vol Avg
                                                                                Merchant ID       DBA Name Legal Name        Month    AMV      Sale Cnt Sale Vol                     CB Vol
                                                                                                                                                                  Cnt    Vol   Cnt           Ratio   Ratio   Ratio  Ratio Ticket
                                                                                              9517 VX3 Burn   Teton Pass LLC 201510 $32,000        310   $20,508     7   $403    0       $0    2.26%   1.97% 0.00%    0.00%   $66
                                                                                              9517 VX3 Burn   Teton Pass LLC 201511 $32,000        434   $17,906    50 $3,224   17    $1,463 11.52%    18.00% 3.92%   8.17%   $41
                                                                                              9517 VX3 Burn   Teton Pass LLC 201512 $32,000        480   $29,603    59 $3,483   26    $2,165 12.29%    11.77% 5.42%   7.31%   $62
                                                                                              9517 VX3 Burn   Teton Pass LLC 201601 $32,000        880   $31,788    72 $4,277   72    $5,628   8.18%   13.45% 8.18% 17.71%    $36
                                                                                              9517 VX3 Burn   Teton Pass LLC 201602 $32,000      1,077   $31,589    45 $2,939   58    $4,596   4.18%   9.30% 5.39% 14.55%     $29
                                                                                              9517 VX3 Burn   Teton Pass LLC 201603 $32,000      1,118   $31,809    59 $3,655   66    $5,242   5.28%   11.49% 5.90% 16.48%    $28
                                                                                              9517 VX3 Burn   Teton Pass LLC 201604 $32,000      1,240   $15,538    29 $1,717   38    $2,755   2.34%   11.05% 3.06% 17.73%    $13
                                                                                              9517 VX3 Burn   Teton Pass LLC 201605 $32,000      1,193   $21,637    27 $1,989   29    $2,395   2.26%   9.19% 2.43% 11.07%     $18
                                                                                              9517 VX3 Burn   Teton Pass LLC 201606 $32,000        636   $27,376    69 $4,042   18    $1,192 10.85%    14.77% 2.83%   4.35%   $43
                                                                                              9517 VX3 Burn   Teton Pass LLC 201607 $32,000        670   $24,980    62 $4,027   23    $1,647   9.25%   16.12% 3.43%   6.59%   $37
                                                                                              9517 VX3 Burn   Teton Pass LLC 201608 $32,000        732   $16,288    51 $2,992   26    $2,036   6.97%   18.37% 3.55% 12.50%    $22
                                                                                              9517 VX3 Burn   Teton Pass LLC 201609 $32,000        452   $23,184    48 $2,844   15    $1,199 10.62%    12.27% 3.32%   5.17%   $51
                                                                                              9517 VX3 Burn   Teton Pass LLC 201610 $32,000        541   $23,214    52 $3,065   25    $2,041   9.61%   13.20% 4.62%   8.79%   $43
                                                                                              9517 VX3 Burn   Teton Pass LLC 201611 $32,000        651   $20,829    47 $2,968   25    $2,075   7.22%   14.25% 3.84%   9.96%   $32
                                  #:244




                                                                                              9517 VX3 Burn   Teton Pass LLC 201612 $32,000        353   $18,187    34 $1,979   13     $953    9.63%   10.88% 3.68%   5.24%   $52
                                                                                              9517 VX3 Burn   Teton Pass LLC 201701 $32,000      1,077   $31,472    75 $4,977   39    $2,836   6.96%   15.81% 3.62%   9.01%   $29
                                                                                              9517 VX3 Burn   Teton Pass LLC 201702 $32,000      1,524   $28,616    79 $4,758   61    $4,814   5.18%   16.63% 4.00% 16.82%    $19
                                                                                              9517 VX3 Burn   Teton Pass LLC 201703 $32,000        931   $20,451    38 $2,306   37    $2,874   4.08%   11.27% 3.97% 14.05%    $22
                                                                                              9517 VX3 Burn   Teton Pass LLC 201704 $32,000        744   $16,772    13   $769   28    $1,972   1.75%   4.58% 3.76% 11.76%     $23
                                                                                              9517 VX3 Burn   Teton Pass LLC 201705 $32,000        430   $13,955    20   $938   19    $1,314   4.65%   6.72% 4.42%    9.42%   $32
                                                                                              9517 VX3 Burn   Teton Pass LLC 201706 $32,000        133    $8,414     4   $220    5     $335    3.01%   2.61% 3.76%    3.98%   $63
                                                                                              9517 VX3 Burn   Teton Pass LLC 201707 $32,000         93    $6,895     6   $375   11     $794    6.45%   5.43% 11.83% 11.52%    $74
                                                                                              9517 VX3 Burn   Teton Pass LLC 201708 $32,000        321    $7,192     2   $120    4     $255    0.62%   1.67% 1.25%    3.54%   $22
                                                                                              9517 VX3 Burn   Teton Pass LLC 201709 $32,000        380   $18,903    33 $1,673   14     $835    8.68%   8.85% 3.68%    4.41%   $50
                                                                                              9517 VX3 Burn   Teton Pass LLC 201710 $32,000          0       $0      0     $0    7     $485    0.00%   0.00% 0.00%    0.00%   $0
                                                                                                                                     Totals:    16,400 $507,104    981 $59,735 676 $51,899     5.98%   11.78% 4.12% 10.23%    $31
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 60 of 141 Page ID
                                  #:245




                                                                              Ex. 18
                                                                         FTC-000861
                                                                                                                                                                                                                                                 Ex. 18
                                                                                                                                                                                                                                            FTC-000862
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 61 of 141 Page ID




                                                                                                                                                   Sale          Refund Refund               Ref Cnt Ref Vol        CB Cnt CB Vol Avg
                                                                                Merchant ID        DBA Name Legal Name           Month    AMV           Sale Vol               CB Cnt CB Vol
                                                                                                                                                   Cnt            Cnt    Vol                  Ratio   Ratio          Ratio  Ratio Ticket
                                                                                              0053 Hair Tab F   Horizon Media LLC 201510 $32,000      0       $0     0       $0      0      $0    0.00%    0.00%      0.00%   0.00%    $0
                                                                                              0053 Hair Tab F   Horizon Media LLC 201511 $32,000    396   $31,980    68   $3,919   123 $10,082    17.17%   12.25%    31.06% 31.53%    $81
                                                                                              0053 Hair Tab F   Horizon Media LLC 201512 $32,000      0       $0     0       $0     28   $2,155   0.00%    0.00%      0.00%   0.00%    $0
                                                                                              0053 Hair Tab F   Horizon Media LLC 201601 $32,000      0       $0     0       $0      5    $422    0.00%    0.00%      0.00%   0.00%    $0
                                                                                              0053 Hair Tab F   Horizon Media LLC 201602 $32,000      0       $0      0      $0      9    $781    0.00%    0.00%      0.00%   0.00%    $0
                                                                                              0053 Hair Tab F   Horizon Media LLC 201603 $32,000      0       $0     0       $0      3    $206    0.00%    0.00%      0.00%   0.00%    $0
                                                                                                                                         Totals:    396   $31,980    68   $3,919   168 $13,647    17.17%   12.25%    42.42% 42.67%    $81
                                  #:246
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 62 of 141 Page ID
                                  #:247




                                                                              Ex. 18
                                                                         FTC-000863
                                                                                                                                                                                                                                                Ex. 18
                                                                                                                                                                                                                                           FTC-000864
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 63 of 141 Page ID




                                                                                                                                                              Refund Refund   CB               Ref Cnt   Ref Vol CB Cnt    CB Vol Avg
                                                                                Merchant ID        DBA Name Legal Name          Month   AMV Sale Cnt Sale Vol                           CB Vol
                                                                                                                                                               Cnt    Vol     Cnt               Ratio     Ratio   Ratio     Ratio Ticket
                                                                                              0186 ED Formula Horizon Media LLC 201511 $32,000    518   $5,294     2    $50         1      $45   0.39%     0.94%   0.19%     0.85%   $10
                                                                                              0186 ED Formula Horizon Media LLC 201512 $32,000     0       $0      0     $0         5     $364   0.00%     0.00%   0.00%     0.00%    $0
                                                                                              0186 ED Formula Horizon Media LLC 201601 $32,000     0       $0      0     $0         1       $5   0.00%     0.00%   0.00%     0.00%    $0
                                                                                              0186 ED Formula Horizon Media LLC 201603 $32,000     0       $0      0     $0         1      $90   0.00%     0.00%   0.00%     0.00%    $0
                                                                                                                                        Totals:   518   $5,294     2    $50         8     $504   0.39%     0.94%   1.54%     9.51%   $10
                                  #:248
                                                                                                                                                                                                                                                              Ex. 18
                                                                                                                                                                                                                                                         FTC-000865
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 64 of 141 Page ID




                                                                                                                                                          Sale                Refund Refund               Ref Cnt     Ref Vol   CB Cnt   CB Vol Avg
                                                                                Merchant ID        DBA Name Legal Name                  Month   AMV                  Sale Vol               CB Cnt CB Vol
                                                                                                                                                          Cnt                  Cnt    Vol                  Ratio       Ratio     Ratio    Ratio Ticket
                                                                                              0624 Vx3 Results Singletrack Solutions LLC 201511 $30,000     595       $17,068    14    $554      2    $180    2.35%     3.24%    0.34%     1.05%   $29
                                                                                              0624 Vx3 Results Singletrack Solutions LLC 201512 $30,000   1,081       $31,946    60   $3,148    33   $2,426   5.55%     9.86%    3.05%     7.60%   $30
                                                                                              0624 Vx3 Results Singletrack Solutions LLC 201601 $30,000     845       $11,252    55   $2,760    39   $3,131   6.51%    24.53%    4.62%    27.83%   $13
                                                                                              0624 Vx3 Results Singletrack Solutions LLC 201602 $30,000   1,391       $43,846    82   $4,441    60   $4,316   5.90%    10.13%    4.31%     9.84%   $32
                                                                                              0624 Vx3 Results Singletrack Solutions LLC 201603 $30,000          0        $0      0      $0     42   $3,556   0.00%     0.00%    0.00%     0.00%    $0
                                                                                              0624 Vx3 Results Singletrack Solutions LLC 201604 $30,000          0        $0      0      $0     15   $1,217   0.00%     0.00%    0.00%     0.00%    $0
                                                                                              0624 Vx3 Results Singletrack Solutions LLC 201605 $30,000          0        $0      0      $0      5    $364    0.00%     0.00%    0.00%     0.00%    $0
                                                                                              0624 Vx3 Results Singletrack Solutions LLC 201606 $30,000          0        $0      0      $0      1     $90    0.00%     0.00%    0.00%     0.00%    $0
                                                                                                                                                Totals:   3,912 $104,112        211 $10,904    197 $15,281    5.39%    10.47%    5.04%    14.68%   $27
                                  #:249
                                                                                                                                                                                                                                                      Ex. 18
                                                                                                                                                                                                                                                 FTC-000866
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 65 of 141 Page ID




                                                                                                                                                Sale          Refund Refund               Ref Cnt Ref Vol
                                                                                Merchant ID       DBA Name Legal Name         Month   AMV            Sale Vol               CB Cnt CB Vol                 CB Cnt Ratio CB Vol Ratio Avg Ticket
                                                                                                                                                Cnt            Cnt    Vol                  Ratio   Ratio
                                                                                                             Mountain Range
                                                                                              424 EMX Plus                    201511 $32,000     664    $24,293    7     $404     0      $0    1.05%    1.66%     0.00%        0.00%       $37
                                                                                                             Ventures LLC
                                                                                                             Mountain Range
                                                                                              424 EMX Plus                    201512 $32,000    1,301   $32,026   80   $4,653    65   $5,362   6.15%    14.53%    5.00%       16.74%       $25
                                                                                                             Ventures LLC
                                                                                                             Mountain Range
                                                                                              424 EMX Plus                    201601 $32,000     376    $29,107   66   $4,027    77   $6,526   17.55%   13.84%   20.48%       22.42%       $77
                                                                                                             Ventures LLC
                                                                                                             Mountain Range
                                                                                              424 EMX Plus                    201602 $32,000     924    $31,889   70   $4,448    69   $6,043   7.58%    13.95%    7.47%       18.95%       $35
                                                                                                             Ventures LLC
                                                                                                             Mountain Range
                                                                                              424 EMX Plus                    201603 $32,000     190     $6,951    4     $207    45   $3,712   2.11%    2.98%    23.68%       53.40%       $37
                                                                                                             Ventures LLC
                                                                                                             Mountain Range
                                                                                              424 EMX Plus                    201604 $32,000       0        $0     0       $0     8    $718    0.00%    0.00%     0.00%        0.00%        $0
                                                                                                             Ventures LLC
                                                                                                             Mountain Range
                                                                                              424 EMX Plus                    201605 $32,000       0        $0     0       $0     3    $185    0.00%    0.00%     0.00%        0.00%        $0
                                                                                                             Ventures LLC
                                                                                                                                      Totals:   3,455 $124,266    227 $13,740   267 $22,545     6.57%   11.06%    7.73%       18.14%       $36
                                  #:250
                                                                                                                                                                                                                                                      Ex. 18
                                                                                                                                                                                                                                                 FTC-000867
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 66 of 141 Page ID




                                                                                                                                                                     Refund Refund               Ref Cnt Ref Vol CB Cnt CB Vol
                                                                                Merchant ID       DBA Name Legal Name                  Month   AMV Sale Cnt Sale Vol               CB Cnt CB Vol                               Avg Ticket
                                                                                                                                                                      Cnt    Vol                  Ratio   Ratio   Ratio  Ratio
                                                                                              2455 ED Max S   Singletrack Solutions LLC 201512 $30,000    677    $27,644   23    $1,273     8    $653    3.40%   4.60%    1.18%   2.36%    $41
                                                                                              2455 ED Max S   Singletrack Solutions LLC 201601 $30,000    736    $25,347   42    $2,346    30   $2,490   5.71%   9.26%    4.08%   9.82%    $34
                                                                                              2455 ED Max S   Singletrack Solutions LLC 201602 $30,000   1,397   $31,066   86    $5,425    60   $4,919   6.16%   17.46%   4.29%   15.83%   $22
                                                                                              2455 ED Max S   Singletrack Solutions LLC 201603 $30,000      0        $0     0       $0     35   $2,718   0.00%   0.00%    0.00%   0.00%     $0
                                                                                              2455 ED Max S   Singletrack Solutions LLC 201604 $30,000      0        $0     0       $0      6    $539    0.00%   0.00%    0.00%   0.00%     $0
                                                                                              2455 ED Max S   Singletrack Solutions LLC 201605 $30,000      0        $0     0       $0      6    $539    0.00%   0.00%    0.00%   0.00%     $0
                                                                                              2455 ED Max S   Singletrack Solutions LLC 201606 $30,000      0        $0     0       $0      1     $22    0.00%   0.00%    0.00%   0.00%     $0
                                                                                                                                               Totals:   2,810   $84,057   151   $9,044   146 $11,879    5.37%   10.76%   5.20%   14.13%   $30
                                  #:251
                                                                                                                                                                                                                                                      Ex. 18
                                                                                                                                                                                                                                                 FTC-000868
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 67 of 141 Page ID




                                                                                                                                                                   Refund Refund               Ref Cnt Ref Vol      CB Cnt    CB Vol     Avg
                                                                                Merchant ID        DBA Name Legal Name         Month   AMV Sale Cnt Sale Vol                     CB Cnt CB Vol
                                                                                                                                                                    Cnt    Vol                  Ratio   Ratio        Ratio     Ratio    Ticket
                                                                                                              Mountain Range
                                                                                              2489 Pure VX3                    201512 $32,000     267     $6,963        7    $319     1       $5    2.62%   4.58%     0.37%    0.07%       $26
                                                                                                              Ventures LLC
                                                                                                              Mountain Range
                                                                                              2489 Pure VX3                    201601 $32,000     591    $18,858       37   $1,850   40    $3,122   6.26%   9.81%     6.77%    16.56%      $32
                                                                                                              Ventures LLC
                                                                                                              Mountain Range
                                                                                              2489 Pure VX3                    201602 $32,000       0        $0         0      $0    27    $2,085   0.00%   0.00%     0.00%    0.00%        $0
                                                                                                              Ventures LLC
                                                                                                              Mountain Range
                                                                                              2489 Pure VX3                    201603 $10,000    1,227   $26,511       33   $1,333   23    $1,309   2.69%   5.03%     1.87%    4.94%       $22
                                                                                                              Ventures LLC
                                                                                                              Mountain Range
                                                                                              2489 Pure VX3                    201604 $10,000       0        $0         0      $0    26    $2,041   0.00%   0.00%     0.00%    0.00%        $0
                                                                                                              Ventures LLC
                                                                                                              Mountain Range
                                                                                              2489 Pure VX3                    201605 $10,000       0        $0         0      $0     8     $396    0.00%   0.00%     0.00%    0.00%        $0
                                                                                                              Ventures LLC
                                                                                                              Mountain Range
                                                                                              2489 Pure VX3                    201606 $10,000       0        $0         0      $0     3     $202    0.00%   0.00%     0.00%    0.00%        $0
                                                                                                              Ventures LLC
                                                                                                                                       Totals:   2,085   $52,332       77   $3,503   128   $9,160   3.69%   6.69%     6.14%    17.50%      $25
                                  #:252
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 68 of 141 Page ID
                                  #:253




                    Exhibit
                     QQ




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 69 of 141 Page ID




                                                                                                                                                                                                                                  Ex. 18
                                                                                                                                                                                                                             FTC-000870
                                                                                           DBA                          MLE              MID           DateOpened    DateClosed       ClosureReason          Owner
                                                                                VXNow                     CascadeCanyonLLC                   8162      9/28/2015
                                                                                MineralMask               MineralMaskLLC                     2496      7/18/2016                                         DavidBarnett
                                                                                Zymax                      PrecisionLabsLLC                   1415       8/2/2016                                         DavidBarnett
                                                                                Cogniflex                  SureScienceLLC                     7933      9/22/2015                                         DavidBarnett
                                                                                VX3Burn                   TetonPassLLC                       9517     10/30/2015
                                                                                BodyTypeMakeover         HealthVitalityGroup                6406
                                                                                Rent2OwnInc.com            HiddenListingsCorp                 3651
                                                                                HiddenListings.com         HiddenListingsCorp                 3875
                                                                                DiginetworkGroup2        DiginetworkGroup,Inc              5620      12/31/2009     3/22/2012   MerchantRequest        PhillipPeikos
                                                                                DiginetworkGroup          DigiNetworkGroup,Inc              5240        6/4/2010     3/22/2012   MerchantRequest        PhillipPeikos
                                                                                PremiumGarciniaExtract   DMBMarketingLLC                   2393        7/5/2013     12/4/2014   Rollover                DavidBarnett
                                                                                EDFormula                 HorizonMediaLLC                    0186      11/5/2015     5/29/2016   ExcessiveChargebacks
                                                                                HairTabF                 HorizonMediaLLC                    0053      11/4/2015     12/2/2015   ExcessiveChargebacks
                                                                                HairFoll                   InterzoomLLC                        9590     10/29/2015    12/31/2015   ExcessiveChargebacks
                                  #:254




                                                                                SourceVX                  InterzoomLLC                       0095       11/3/2015    12/31/2015   ExcessiveChargebacks
                                                                                PureVX3                   MountainRangeVenturesLLC         2489       2/26/2016     3/24/2016   ExcessiveChargebacks
                                                                                EMXPlus                   MountainRangeVenturesLLC         1424      11/19/2015     3/12/2016   ExcessiveChargebacks
                                                                                FCSpecial                 OldWestEquityLLC                 8592       12/3/2015    12/31/2015   ExcessiveChargebacks   RaulCamacho
                                                                                EMaxED                    OldWestEquityLLC                 8782      10/23/2015    12/31/2015   ExcessiveChargebacks   RaulCamacho
                                                                                Addium                     PrecisionLabsLLC                  2075      11/12/2014      8/5/2016   MerchantRequest        DavidBarnett
                                                                                EDMaxS                   SingletrackSolutionsLLC           2455      12/12/2015      4/2/2016   ExcessiveChargebacks
                                                                                Vx3Results                SingletrackSolutionsLLC           0624      11/12/2015      4/2/2016   ExcessiveChargebacks
                                                                                NaturalVX3                SkyMediaGroupLLC                 9061      10/23/2015     3/15/2016   ExcessiveChargebacks
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 70 of 141 Page ID
                                  #:255




                    Exhibit
                     RR



                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 71 of 141 Page ID
                                  #:256



   February 12, 2016


   Sky Media Group LLC
   690 S Hwy 89 #200
   Jackson, WY 83001

   MID:                 8956
   DBA: ED Blocker

   Dear Lorraine Carrasco:

   This letter is to notify you that your merchant account with Paysafe will be terminated on March 11, 2016
   for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on March 10, 2016.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                             ([
                                                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 72 of 141 Page ID
                                  #:257




   -DQXDU\


   7HWRQ3DVV//&
   )ROOLFXUH
   32%R[
   -DFNVRQ:<

   RE: High Chargeback activity in December 2015 for account #                             8303

   'HDU$QWRQLR9DVTXH]



   ,QDQHIIRUWWRKHOS\RXDYRLGXQQHFHVVDU\QRQFRPSOLDQFHFDUGEUDQGSHQDOWLHVZHDUHQRWLI\LQJ
   \RXWKDW\RXUFXUUHQWFKDUJHEDFNUDWLRLVDSSURDFKLQJWKHFDUGEUDQGV¶WKUHVKROGVIRUQRQ
   FRPSOLDQFH<RXU9LVD0DVWHU&DUGFKDUJHEDFNUDWLRKDVUHDFKHGDQG\RXKDYHDFRXQW
   RIDWOHDVWFKDUJHEDFNV,WLVLPSRUWDQWWKDWVWHSVDUHWDNHQWRUHGXFH\RXUFKDUJHEDFNUDWLRLQ
   WKHQH[WGD\V

   $OWKRXJK\RXKDYHQRWH[FHHGHGWKHFDUGEUDQGV¶WKUHVKROGVIRUQRQFRPSOLDQFHLWLVRXUJRDOWR
   HQVXUHWKDW\RXDUHDZDUHRIWKLVSRWHQWLDOQRQFRPSOLDQFHHYHQWDQGRIIHURXUDVVLVWDQFHZLWK
   DQ\TXHVWLRQV\RXPD\KDYHUHJDUGLQJFKDUJHEDFNV

   ,I\RXKDYHQRWVHQWXVDFKDUJHEDFNUHGXFWLRQSODQLQWKHSDVWPRQWKVSOHDVHVXEPLWRQHWR
   XVQRODWHUWKDQEXVLQHVVGD\VIURPWKHGDWHRIWKLVOHWWHUVRWKDWZHFDQUHYLHZLWDQGSURYLGH
   DQ\IHHGEDFNZHIHHOPD\DVVLVW\RXLQORZHULQJFKDUJHEDFNV,I\RXKDYHDQ\TXHVWLRQVSOHDVH
   FRQWDFWRXU5LVNGHSDUWPHQWDWWKHQXPEHUEHORZ

   6LQFHUHO\

   5LVN0DQDJHPHQW7HDP
   3D\VDIH*URXS3/&
   3KRQH  
   )D[  




                                                 Paysafe Group PLC
                                      0LFKHOVRQ'ULYH6WH,UYLQH&$
                                                    3K  
                                                    ZZZ3D\VDIHFRP

                                                                                                       ([
                                                                                                  )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 73 of 141 Page ID
                                  #:258



   January 21, 2016


   Teton Pass LLC
   PO Box 9670
   Jackson, WY 83002

   MID:                 8303
   DBA: Follicure

   Dear Antonio Vasquez:

   This letter is to notify you that your merchant account with Paysafe will be terminated on January 29,
   2016 for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on January 28, 2016.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                             ([
                                                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 74 of 141 Page ID
                                  #:259



   February 12, 2016


   Sky Media Group LLC
   690 S Hwy 89 #200
   Jackson, WY 83001

   MID:             9061
   DBA: Natural VX3

   Dear Lorraine Carrasco:

   This letter is to notify you that your merchant account with Paysafe will be terminated on March 11, 2016
   for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on March 10, 2016.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                             ([
                                                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 75 of 141 Page ID
                                  #:260



   March 3, 2016


   Singletrack Solutions LLC
   PO Box 6949
   Jackson, WY 80032

   MID:             0624
   DBA: Vx3 Results

   Dear Juliane Pindea:

   This letter is to notify you that your merchant account with Paysafe will be terminated on March 31, 2016
   for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on March 30, 2016.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                             ([
                                                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 76 of 141 Page ID
                                  #:261



   March 3, 2016


   Singletrack Solutions LLC
   PO Box 6949
   Jackson, WY 80032

   MID:                   2455
   DBA: ED Max S

   Dear Juliane Pineda:

   This letter is to notify you that your merchant account with Paysafe will be terminated on March 31, 2016
   for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on March 30, 2016.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                              ([
                                                                                                         )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 77 of 141 Page ID
                                  #:262



   December 22, 2015


   Old West Equity LLC
   690 US-89 #200
   Jackson, WY 83001

   MID:                 8782
   DBA: EMax ED

   Dear Raul D Camacho:

   This letter is to notify you that your merchant account with Paysafe will be terminated on December 30,
   2015 for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on December 29, 2015.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                              ([
                                                                                                         )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 78 of 141 Page ID
                                  #:263



   February 12, 2016


   Mountain Range Ventures LLC
   PO Box 10820
   Jackson, WY 83002

   MID:                 1424
   DBA: EMX Plus

   Dear Arturo Oliveros:

   This letter is to notify you that your merchant account with Paysafe will be terminated on March 11, 2016
   for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on March 10, 2016.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                             ([
                                                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 79 of 141 Page ID
                                  #:264



   March 3, 2016


   Mountain Range Ventures LLC
   PO Box 10820
   Jackson, WY 83002

   MID:                 2489
   DBA: Pure VX3

   Dear Arturo Oliveros:

   This letter is to notify you that your merchant account with Paysafe will be terminated on March 11, 2016
   for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on March 10, 2016.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                             ([
                                                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 80 of 141 Page ID
                                  #:265



   December 22, 2015


   Interzoom LLC
   PO Box 12679
   Jackson, WY 83002

   MID:                 0095
   DBA: Source VX

   Dear Graciela Vasquez:

   This letter is to notify you that your merchant account with Paysafe will be terminated on December 30,
   2015 for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on December 29, 2015.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                             ([
                                                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 81 of 141 Page ID
                                  #:266



   December 22, 2015


   Interzoom LLC
   PO Box 12679
   Jackson, WY 83002

   MID:                 9590
   DBA: HairFoll

   Dear Graciela Vasquez:

   This letter is to notify you that your merchant account with Paysafe will be terminated on December 30,
   2015 for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on December 29, 2015.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                             ([
                                                                                                        )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 82 of 141 Page ID
                                  #:267




   November 30, 2015


   Horizon Media LLC
   PO Box 9149
   Jackson, WY 83002

   MID:                 0053
   DBA: Hair Tab F

   Dear Silvia Del Gadillo:

   This letter is to notify you that your merchant account with Paysafe has been terminated for one or more of
   the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).

   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.


   Sincerely,

   Paysafe
   Attn: Risk Department
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (949) 788-1010
   Fax: (949) 861-9240
   Irvine.Risk.Management@PaySafe.com




                                                                                                               ([
                                                                                                          )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 83 of 141 Page ID
                                  #:268




   November 30, 2015


   Horizon Media LLC
   PO Box 9149
   Jackson, WY 83002

   MID:            0186
   DBA: ED Formula

   Dear Silvia Del Gadillo:

   This letter is to notify you that your merchant account with Paysafe has been terminated for one or more of
   the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).

   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.


   Sincerely,

   Paysafe
   Attn: Risk Department
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (949) 788-1010
   Fax: (949) 861-9240
   Irvine.Risk.Management@PaySafe.com




                                                                                                               ([
                                                                                                          )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 84 of 141 Page ID
                                  #:269



   January 21, 2016


   Teton Pass LLC
   PO Box 9670
   Jackson, WY 83002

   MID:                 9517
   DBA: VX3 Burn

   Dear Antonio Vasquez:

   This letter is to notify you that your merchant account with Paysafe will be terminated on January 29,
   2016 for one or more of the reasons listed below:

               Excessive chargebacks and/or retrievals

               Excessive authorizations and/or fraudulent transactions

               The nature of your business poses a security risk

               Receipt of unsatisfactory data from other sources (credit reporting agencies, MATCH, etc.)

               Substantial change in your financial condition

               Collections

               Misrepresentation of information related to your application or the services/products offered

               Substantial change in the form, management, operations, or ownership of your business

               Violation of Card Association Rules

   In order to avoid possible rejects, please make sure that your last batch is batched out before
   12:00pm PST on January 28, 2016.

   Because of the nature of this termination, all funds, deposits, securities, pledges, and reserves held by
   or assigned to us or our acquiring bank will remain withheld for a period of at least 180 days after
   the last chargeback or date of termination, whichever is greater, to prevent any potential losses
   incurred by us or our acquiring bank. All chargebacks will first be charged to the merchant’s bank
   account. If that bank account does not contain sufficient funds to cover the chargebacks, we may withdraw
   funds from any of the accounts held by us to cover the chargebacks (as well as any related fees and fines).
   We regret having to take this position, but we hope to make this transition as easy as possible. If you have
   any questions regarding this letter, please contact the Risk Department.

   Sincerely,

   Risk Department
   Paysafe
   2600 Michelson Drive, Suite 1600
   Irvine, CA 92612
   Phone: (888) 851-7558
   Fax: (949) 861-9240
   Irvine.Risk.Management@paysafe.com




                                                                                                              ([
                                                                                                         )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 85 of 141 Page ID
                                  #:270




                    Exhibit
                      SS



                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 86 of 141 Page ID
                                  #:271




            -FPOPSB-JMMJF




              0DUPCFS




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 87 of 141 Page ID
                                  #:272




                    Exhibit
                      TT




                                                                         ([
                                                                    )7&
  Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 88 of 141 Page ID
                                    #:273
The excel spreadsheet we provided in response to your request has 4 tabs – GBSC, Auth, Debit
and Chargeback. Please find a brief description for each tab below.




 TAB TITLE       DESCRIPTION OF TAB TITLE              EXPLANATION

 GCMS            Global Clearing Management System     This tab represents transactions that Mastercard
                                                       settled between the issuer (cardholder's bank) and
                                                       acquirer (merchant's bank).

 AUTH            Authorization                         This tab represents all transactions that went
                                                       through Mastercard’s network (BankNet) and
                                                       authorized by the issuer (cardholder’s bank). These
                                                       transactions will only appear on the GCMS tab if
                                                       Mastercard settled the transaction between the
                                                       issuer and the acquirer.

 DEBIT           Prepaid and debit card transactions   This tab represents all debit (PIN and credit) and
                                                       prepaid card transactions.

 CHARGEBACKS     Cardholder claims                     This tab represents chargebacks in which the
                                                       cardholder has filed a claim with their issuer to
                                                       dispute charges and obtain a refund. The usage
                                                       column indicates the Presentment Phase of the
                                                       chargeback. For example: “1” represents the first
                                                       presentment in which the cardholder filed a claim
                                                       with their issuer within the first 120 days of the
                                                       transaction settlement date. A “2” means a second
                                                       presentment in which the acquirer provides
                                                       evidence in response to the cardholder’s claim
                                                       within 45 days of the chargeback settlement date. A
                                                       “3” is defined as the issuer’s arbitration chargeback,
                                                       whereas the cardholder continues to dispute the
                                                       transaction. This occurs within 45 days of the
                                                       second presentment settlement date.




                                                                                               ([
                                                                                          )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 89 of 141 Page ID
In regard to the specific title headings per tab, please see explanation below.
                                               #:274


                   TITLE HEADING DESCRIPTIONS FOR GCMS TAB
COLUMN     TITLE                           DESCRIPTION
LETTER
   A       HEADER                          Identifies the tab, sheet name and type of
                                           transaction report. For example, the GCMS tab
                                           represents transactions that Mastercard settled
                                           between the issuer and acquirer.
    B      MONTH                           Month and year in which the transaction
                                           occurred.
    C      DW_ACQ_COUNTRY_CD               Acronym that represents the acquirer’s country.
    D      DE94_ACQUIRER_ID                Bank identification number assigned to the
                                           acquirer by Mastercard that helps us identify the
                                           merchant’s bank.
    E      ACQ_NAME                        Name of the merchant’s acquirer.
    F      DW_ISS_COUNTRY_CD               Acronym that represents the issuer’s country.
    G      DE93_ISSUER_ID                  Bank identification number (BIN) assigned to
                                           issuer by Mastercard that helps us to identify the
                                           cardholder’s bank.
    H      ISSUER_NAME                     Issuer’s name.
    I      DE3_CARDHOLDER_TXN_TYPE         The numeric value that identifies the transaction
                                           type name in the next column.
    J      TRANSACTION_TYPE_NAME           Description for DE3_CARDHOLDER_TXN_TYPE.
    K      DW_MERCH_LOCATION_ID            ID number assigned to merchant by acquirer to
                                           identify their location.
    L      DE41_POS_TERM_ID                Terminal identification number.
    M      DE42_MERCH_ID                   Merchant ID assigned by the acquirer.
    N      DE43_MERCH_NAME                 Merchant’s name.
    O      DE43_MERCH_STREET_ADDRESS       Merchant’s street address.
    P      DE43_MERCH_CITY                 City in which merchant is located.
    Q      DE43_MERCH_STATE_CD             State in which merchant is located.
    R      DE43_MERCH_POSTAL_CODE          Merchant’s postal code.
    S      DE43_MERCH_COUNTRY_CD           Acronym for country in which the merchants is
                                           located.
    T      DW_MERCH_CATEGORY_CLASS         Industry code assigned to a transaction that
                                           represents the classification name in the next
                                           column.
    U      CLASSIFICATION_NAME             Description for the industry category for the
                                           category class.
    V      DW_NET_PD_CNT                   Total number of transactions for the month for
                                           the issuer identified in Column H
    W      DW_NET_PD_AMT                   Total dollar amount of transactions by issuer in
                                           Column H.




                                                                                   ([
                                                                              )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 90 of 141 Page ID
                  TITLE HEADING DESCRIPTIONS
                                   #:275     FOR AUTH TAB
COLUMN    TITLE                           DESCRIPTION
LETTER
   A      HEADER                          Identifies the tab, sheet name and type of
                                          transaction report. For example, this tab shows
                                          the transactions that were authorized through
                                          BankNet (Mastercard’s system).
    B     MONTH                           Month and year in which the transaction
                                          occurred.
    C     DW_ISS_COUNTRY_CD               Acronym that represents the issuer’s country
    D     DW_ISSUER_ID                    Bank identification number assigned to the
                                          issuer by Mastercard to help identify the
                                          cardholder’s bank.
    E     ISS_NAME                        Issuer’s name
    F     DW_ACQ_COUNTRY_CD               Acronym that represents the acquirer’s county
    G     DW_ACQUIRER_ID                  Bank identification number assigned to the
                                          acquirer by Mastercard that helps us identify the
                                          merchant’s bank.
    H     ACQ_NAME                        Name of the acquiring institution
    I     DE3S1_CARDHOLDER_TXN_TYPE       The numeric value that identifies the transaction
                                          type name in the next column.
    J     TRANSACTION_TYPE_NAME           Description for
                                          DE3S1_CARDHOLDER_TXN_TYPE.
    K     LOCATION_ID                     ID assigned to merchant by acquirer to help
                                          identify their location
    L     DE41_POS_TERM_ID                Point of Sale Terminal ID
    M     DE42_MERCH_ID                   Merchant ID assigned by the acquirer
    N     DE43_MERCH_NAME_LOCATION        Merchant’s name and location
                                          Numeric code that represents the region in
    O     DW_MERCH_REGION                 which the merchant is located
    P     DW_MERCH_COUNTRY                Acronym for country in which the merchants is
                                          located which ties into the DW_MERCH_REGION
    Q     AUTH_RESPONSE_ACTION            Identifies the status of the transaction (e.g.,
                                          approve, decline, capture card, call issuer, etc.)
    R     CLASSIFICATION_CODE             Industry code assigned to a transaction that also
                                          represents the classification name
    S     CLASSIFICATION_NAME             Industry category name for the transaction
    T     DW_TXN_CNT                      Total number of transactions for the month for
                                          the issuer identified in Column E
    U     DW_TXN_USD_AMT                  Total dollar amount of transactions by issuer in
                                          Column E.




                                                                               ([
                                                                          )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 91 of 141 Page ID
                                  #:276
                  TITLE HEADING DESCRIPTIONS FOR DEBIT TAB


COLUMN    TITLE                           DESCRIPTION
LETTER
   A      HEADER                          Identifies the tab, sheet name and type of
                                          transaction report. This tab represents all
                                          prepaid and debit card (PIN and Credit)
                                          transactions.
    B     MONTH                           Month and year in which the transaction
                                          occurred.
    C     DW_ISS_COUNTRY_CD               Acronym that represents the issuer’s country.
    D     DW_ISS_TRANSIT_ROUTING_ID       The issuer routing transit number, which is the
                                          number that would appear on a personal check.
    E     ISS_RTN_NAME                    Issuer’s name.
    F     CARDHOLDER_PROCESSOR_ID         Issuing institution’s processor’s ID.
    G     ISS_PROC_NAME                   Processor’s Name.
    H     DW_ACQ_COUNTRY_CD               Acronym that represents the acquirer’s country.

    I     DW_ACQ_TRANSIT_ROUTING_ID       The acquirer’s routing transit number which
                                          used for the banks to send and receive money.
    J     ACQ_RTN_NAME                    Acquirer’s name.
    K     ATM_PROCESSOR_ID                Acquirer’s processor’s number
    L     ACQ_PROC_NAME                   The name of the acquirer’s processor.
    M     TRANS_TYPE                      Type of transaction.
    N     DE3S1_CRDHLDR_TRAN_TYPE         The numeric value that identifies the transaction
                                          type name in the next column.
    O     TRANSACTION_TYPE_NAME           Description for DE3S1_CRDHLDR_TRAN_TYPE.
    P     DW_LOCATION_ID                  Identifies the category in which the transaction
                                          was made.
   Q      DE41_POS_TERM_ID                Terminal identification number.
   R      DE43_MERCH_NAME                 Merchant’s name.
   S      DE43_MERCH_STREET_ADDRESS       Merchant’s street address.
   T      DE43_MERCH_CITY                 City in which merchant is located.
   U      DE43_MERCH_STATE_CD             State in which merchant is located.
   V      DE61S14_POS_POSTAL_CD           Merchant’s postal code.
   W      DW_MERCH_COUNTRY_CD             Acronym for country in which the merchants is
                                          located.
    X     AUTH_RESPONSE_ACTION            The authorization transaction response -
                                          approved, declined, capture, etc.
    Y     CLASSIFICATION_CODE             Industry code assigned to a transaction that
                                          represents the classification name.
    Z     CLASSIFICATION_NAME             Name of the industry category for the category
                                          class.
   AA     DW_NET_TXN_CNT                  Total number of transactions for the month for
                                          the issuer identified in Column F
   AB     DW_NET_TXN_AMT                  Total dollar amount of transactions by issuer in
                                          Column F.
                                                                               ([
                                                                          )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 92 of 141 Page ID
               TITLE HEADING DESCRIPTIONS
                                    #:277 FOR CHARGEBACK TAB


COLUMN    TITLE                           DESCRIPTION
LETTER
   A      HEADER                          Identifies the tab, sheet name and type of
                                          transaction report. This tab represents
                                          cardholder disputes filed by the issuer as well as
                                          the presentment phase status. See Column C’s
                                          explanation below for more details.
    B     MONTH                           Month and year in which the transaction
                                          occurred.
    C     DW_USAGE_CODE                   Identifies the status of a chargeback. For
                                          example: “1” represents the first presentment in
                                          which the cardholder filed a claim via their
                                          issuer and within the first 120 days of the
                                          transaction settlement date. “2” is the second
                                          presentment in which the acquirer provides
                                          evidence in response to the cardholder’s claim
                                          within 45 days of the chargeback settlement
                                          date. “3” is defined as the issuer’s arbitration
                                          chargeback, whereas the cardholder continues
                                          to dispute the transaction, which occurs within
                                          45 days of the second presentment settlement
                                          date.
    D     DW_ISS_COUNTRY_CD               Acronym that represents the issuer’s county
    E     DW_ACQ_COUNTRY_CD               Acronym that represents the acquirer’s county
    F     ISS_ICA                         Bank identification number assigned to the
                                          issuer by Mastercard to help identify the
                                          cardholder’s bank.
    G     ISS_ICA_NAME                    Issuer’s name (cardholder’s financial
                                          institution).
    H     ACQ_ICA                         Bank identification number assigned to the
                                          acquirer by Mastercard that helps us identify the
                                          merchant’s bank.
    I     ACQ_ICA_NAME                    Name of the acquiring institution.
    J     DE41_POS_TERM_ID                Terminal identification number.
    K     DE42_MERCH_ID                   Merchant ID assigned by the acquirer.
    L     DE43_MERCH_NAME                 Merchant’s name.
    M     DE43_MERCH_STREET_ADDRESS       Merchant’s street address.
    N     DE43_MERCH_CITY                 City in which merchant is located.
    O     DE43_MERCH_STATE_CD             State in which merchant is located.
    P     DE43_MERCH_POSTAL_CODE          Merchant’s postal code.
    Q     DE43_MERCH_COUNTRY_CD           Acronym for country in which the merchants is
                                          located.
    R     CLASSIFICATION_CODE             Industry code assigned to a transaction that
                                          represents the classification name.
    S     CLASSIFICATION_NAME             Name of industry category for the category class.
    T     DW_NET_PD_CNT                   Total number of transactions for the month for
                                          the issuer identified in Column F
    U     DW_NET_PD_AMT                   Total dollar amount of transactions by issuer in
                                          Column F.                              ([
                                                                           )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 93 of 141 Page ID
                                  #:278




                    Exhibit
                     UU




                                                                         ([
                                                                    )7&
(9F2O$19FO&@O
                 Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 94 of 141 Page ID
                                                   #:279




                                                       
                                                        

                                                                    


                                                                                                      



                                                  B B%.!,(?26.*B
                                            #9905 

                                            -)B 3-7:B 3/B
                                            4/=;B > 4+@B
                                            /31B
                                            /=-;4AB B
                                            =34 -AB
                                            B $/- B            B
                                             83&1</3B '/" -&@31/+B
                                            8;;=8B  >B

                                                
                                                 




                                                                                    
                                                                                       
                                                                                      



                                                                                       
                                                                                        




                                                                                                                                       ([
                                                                                                                                 '*#O
                                                                                                                                                              O
5:;3 FC.13O647@L OO.>.73C )9G3E0.BHKD31<O/N)D@F803>FC.;E9F3=.>.73C0@= E9I3O-3O 19F-5A?JB8B!E91 O8F=+<O OOO",O
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 95 of 141 Page ID
                                  #:280
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 96 of 141 Page ID
                                  #:281




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 97 of 141 Page ID
                                  #:282




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 98 of 141 Page ID
                                  #:283




                                                                         ([
                                                                    )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 99 of 141 Page ID
                                  #:284
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 100 of 141 Page ID
                                   #:285
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 101 of 141 Page ID
                                   #:286
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 102 of 141 Page ID
                                   #:287




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 103 of 141 Page ID
                                   #:288




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 104 of 141 Page ID
                                   #:289




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 105 of 141 Page ID
                                   #:290
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 106 of 141 Page ID
                                   #:291
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 107 of 141 Page ID
                                   #:292
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 108 of 141 Page ID
                                   #:293




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 109 of 141 Page ID
                                   #:294




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 110 of 141 Page ID
                                   #:295




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 111 of 141 Page ID
                                   #:296
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 112 of 141 Page ID
                                   #:297
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 113 of 141 Page ID
                                   #:298
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 114 of 141 Page ID
                                   #:299




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 115 of 141 Page ID
                                   #:300




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 116 of 141 Page ID
                                   #:301




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 117 of 141 Page ID
                                   #:302
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 118 of 141 Page ID
                                   #:303
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 119 of 141 Page ID
                                   #:304
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 120 of 141 Page ID
                                   #:305




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 121 of 141 Page ID
                                   #:306




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 122 of 141 Page ID
                                   #:307




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 123 of 141 Page ID
                                   #:308
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 124 of 141 Page ID
                                   #:309
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 125 of 141 Page ID
                                   #:310
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 126 of 141 Page ID
                                   #:311




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 127 of 141 Page ID
                                   #:312




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 128 of 141 Page ID
                                   #:313




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 129 of 141 Page ID
                                   #:314
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 130 of 141 Page ID
                                   #:315
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 131 of 141 Page ID
                                   #:316
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 132 of 141 Page ID
                                   #:317




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 133 of 141 Page ID
                                   #:318




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 134 of 141 Page ID
                                   #:319




                                                                          ([
                                                                     )7&
Site Edit Form
                 Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 135 of 141 Page ID
                                                    #:320




                                                                                                                                 ([
                                                                                                                            )7&
file:///trade ftc.gov/...nager/Sites%20-%20captured%207-27-17%20by%20Sroth/centralsitemanager.com/site_edit_form.php@sid=929 htm[10/18/2018 10:08:01 AM]
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 136 of 141 Page ID
                                   #:321
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 137 of 141 Page ID
                                   #:322
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 138 of 141 Page ID
                                   #:323




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 139 of 141 Page ID
                                   #:324




                                                                          ([
                                                                     )7&
Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 140 of 141 Page ID
                                   #:325




                                                                          ([
                                                                     )7&
Site Edit Form
                 Case 2:18-cv-09573-JFW-JPR Document 2-1 Filed 11/14/18 Page 141 of 141 Page ID
                                                    #:326




                                                                                                                                 ([
                                                                                                                            )7&
file:///trade ftc.gov/...nager/Sites%20-%20captured%207-27-17%20by%20Sroth/centralsitemanager.com/site_edit_form.php@sid=927 htm[10/18/2018 10:08:23 AM]
